       Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 1 of 8

                                                                        Service of Process
                                                                        Transmittal
                                                                        12/29/2020
                                                                        CT Log Number 538808098
TO:     ANTHONY SONNETT
        Lewis Brisbois Bisgaard & Smith LLP
        633 W 5TH ST STE 4000
        LOS ANGELES, CA 90071-2074

RE:     Process Served in Massachusetts

FOR:    American Honda Motor Co., Inc. (Domestic State: CA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Richard Adams, Pltf. vs. AMERICAN HONDA MOTOR COMPANY, INC., Dft.
                                  Name discrepancy noted.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 2073CV00836
NATURE OF ACTION:                 Product Liability Litigation - Breach of Warranty
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:         By Process Server on 12/29/2020 at 09:27
JURISDICTION SERVED :             Massachusetts
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          John P. Wilton
                                  KECHES LAW GROUP, P.C.
                                  122 Dean Street
                                  Taunton, MA 02780
                                  508-822-2000
ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/29/2020, Expected Purge Date:
                                  01/03/2021

                                  Image SOP

                                  Email Notification, Jemmy Renaud jemmy_renaud@ahm.honda.com

                                  Email Notification, ANTHONY SONNETT Anthony.Sonnett@lewisbrisbois.com
                                  Email Notification, Sherry Young sherry.young@lewisbrisbois.com

REGISTERED AGENT ADDRESS:         C T Corporation System
                                  155 Federal Street
                                  Suite 700
                                  Boston, MA 02110
                                  866-665-5799
                                  SouthTeam2@wolterskluwer.com




                                                                        Page 1 of 2 / SB
           Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 2 of 8

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    12/29/2020
                                                                                                    CT Log Number 538808098
TO:         ANTHONY SONNETT
            Lewis Brisbois Bisgaard & Smith LLP
            633 W 5TH ST STE 4000
            LOS ANGELES, CA 90071-2074

RE:         Process Served in Massachusetts

FOR:        American Honda Motor Co., Inc. (Domestic State: CA)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.


DOCKET HISTORY:

            DOCUMENT(S) SERVED:                   DATE AND HOUR OF SERVICE:                         TO:                                   CT LOG NUMBER:

            Letter                                By Regular Mail on 08/19/2019 at 11:39 Tanya Cyre                                       536081210
                                                  postmarked on 08/16/2019               Honda North America, Inc.




                                                                                                    Page 2 of 2 / SB
               Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 3 of 8




                                          Commonwealth of Massachusetts

BRISTOL ss.                                                              TRIAL COURT OF THE COMMONWEALTH
                                                                         SUPERIOR COURT DEPARTMENT
                                                                         CIVIL DOCKET NO.2073CV00836


RICHARD ADAMS                                  , PLAINTIFF(S),

V.
AMERICAN HONDA MOTOR COMPANY,
                                           INCDEFENDANT(S)

                                                      SUMMONS


THIS SUMMONS IS DIRECTED TO              AMERICAN HONDA MOTOR COMPANY, INC.                           .(Defendant's name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiff's Complaint
filed against you is attached to this summons and the original complaint has been filed in theBristol Superior Court.
YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1.    You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide the
      case against you and award the Plaintiff everything asked for in the complaint. You will also lose the opportunity
      to tell your side of the story. You must respond to this lawsuit in writing even if you expect to resolve this matter
       with the Plaintiff. If you need more time to respond, you may request an extension of time in writing from
      the Court.
2.    How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a copy to
      Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
   a. Filing your signed original response with the Clerk's Office for Civil Business,Bristo1 Superior                Court,
      441 County Street, 1st Floor, NewBedford, MA 02740 (address), by mail or in person, AND
   b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following address:
        John D. Blaisdell, Esq. 2 Lakeshore Center, 3rd floor, Bridgewater, .MA 02346
3.     What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer Must
       state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint. Some defenses,
       called affirmative defenses, must be stated in your Answer or you may lose your right to use them in court. If
       you have any claims against the Plaintiff (referred to as counterclaims) that are based on the same facts or
       transaction described in the Complaint, then you must include those claims in your Answer. Otherwise, you may
       lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case heard by a
       jury, you must specifically request a jury trial in your Answer or in a written demand for a jury trial that you
       must send to the other side and file with the court no more than 10 days after sending your Answer. You Can also
       respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legally invalid or
       legally insufficient. A Motion to Dismiss must be based on one of thç legal deficiencies or reasons listed under
       Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for
      "Civil Motions" described in the rules of the Court in which the complaint was filed, available at
        w ww.mass.gov.courts/case-legal-res/rulesofcourt.




                                                                                                  -
                                                                                        te effpy 'tet:

                                                                                                            Sheriff Suffolk County
                  Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 4 of 8




4.        Legal Assistance. You may wish to get legal help from a lawyer. If you cannot gel legal help, some basic -
          information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.        Required information on all filings: The "civil docket number" appearing at the top of this notice is the case
          number assigned to this case and must appear on the front of your Answer or Motion to Dismiss. You should
          refer to yourself as the "Defendant."

          Witness Hon. Judith Fabricant, Chief Justice on                                                     , 2020 .(SEAL)

          Marc J. Santos,
          Clerk/Magistrate

          Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on
          the summons before it is served on the Defendant.



                                           PROOF OF SERVICE OF PROCESS

              I hereby certify that on                                             ,20       ,I served a copy of this
summons,together with a copy of the complaint in this action, on the defendant named in this summons, in the following
manner (See Mass. R. Civ. P. 4(d)(1-5)):




D ated:                                       ,20                      Signature:


N.B.      TO PROCESS SERVER:

     PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX -
BOTH ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE
DEFENDANT.
                                    Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 5 of 8

                                                              DOCKET NUMBER
                                                                                    Trial Court of Massachusetts                   16
                                                                                                                                   14,
             CIVIL TRACKING ORDER
               (STANDING ORDER 1-88)                           2073CV00836          The Superior Court              .             .. V

CASE NAME:
                                                                                      Marc J. Santos, Clerk of Court
      Adams, Richard vs. American Honda Motor Company, Inc
                                                                                      Bristol County
                                                                                    COURT NAME & ADDRESS
TO:   American Honda Motor Company, Inc
                                                                                      Bristol County Superior Court - New Bedford
       1919 Torrance Boulevard
                                                                                      441 County Street, 1st floor
      Torrance, CA 90501
                                                                                      New Bedford, MA 02740




                                                           TRACKING ORDER - A - Average                                              .
                   You are hereby notified that this case is on the track referenced above as per Superior Court Standing
    Order 1-88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                    STAGES OF LITIGATION                                                  DEADLINE

                                                                                SERVED BY        FILED BY            HEARD BY

      Service of process made and return filed with the Court                                   03/04/2021

      Response to the complaint filed (also see MRCP 12)                                       • 04/05/2021

      All motions under MRCP 12, 19, and 20                                      04/03/2021     05/03/2021           06/02/2021

      All motions under MRCP 15                                                  01/28/2022     02/28/2022           02/28/2022

      All discovery requests and depositions served and non-expert
                                                                                 11/24/2022
      depositions completed

      All motions under MRCP 56                                                  12/26/2022     01/23/2023 .

      Final pre-tri l conference held and/or firm trial date set                                                     05/23/2023

      Case shall be resolved and judgment shall issue by                                                           12/04/2023




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff m ust serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



 DATE ISSUED                             ASSISTANT CLERK                                                   PHONE

      1 2/04/2020                           Dina Swanson                                                      (508)996-2051

DaterTime Printed: 12-04-2020 13:49:56                                                                                          SCV0261 08/2018
            Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 6 of 8



                           COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS.                                         SUPERIOR COURT DEPARTMENT
                                                          OF THE TRIAL COURT
                                                          CIVIL ACTION NO.:
RICHARD ADAMS                         )
     Plaintiff                        )
                                      )
v.                                    )
                                      )
AMERICAN HONDA MOTOR                  )
COMPANY, INC.,                        )
     Defendant                        )

                               COMPLAINT AND JURY DEMAND

                                       FACTS & PARTIES

1. The Plaintiff, Richard Adams, is an individual residing at 10 Point Street, New Bedford,
   Bristol County Massachusetts.

2. The Defendant, American Honda Motor Company, Inc., is a foreign corporation organized
   under the laws of the State of California, having a principal place of business located at
   1919 Torrance Boulevard, Torrance, Los Angeles County, California.

3. Pursuant to M.G.L. c. 223A § 3, jurisdiction over the person of the Defendant, American
   Honda Motor Co., Inc., is based on the following:

       a.       The Defendant's transacting business in the Commonwealth of Massachusetts;

       b.       The Defendant's contracting to supply services or things in the Commonwealth of
                Massachusetts;

       c.       The Defendant's causing tortious injury by an act or omission in the
                Commonwealth of Massachusetts; and/or

       d.      The Defendant's causing tortious injury in the Commonwealth of Massachusetts
               by an act or omission outside the Commonwealth of Massachusetts, along with
               its regularly doing business or soliciting business, or engaging in any other
               persistent course of conduct to derive in substantial revenue from goods used or
               consumed or services rendered in the Commonwealth of Massachusetts, and as
               set forth in M.G.L. c.223A § 3.

4. On or before April 14, 2019, the Defendant, American Honda Motor Co., Inc., designed
   developed, marketed, manufactured, distributed, transferred and / or sold a Honda
   HRX217HXA lawnmower (herein after "Lawnmower").

5. On or before April 14, 2019, the Plaintiff, Richard Adams, purchased the Lawnmower.
          Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 7 of 8



6. On or about April 14, 2019, the Plaintiff attempted to place the Lawnmower's collapsible
   handlebars in the upright operating position and suffered severe personal injuries when the
   handlebars suddenly and forcefully collapsed back down onto the Plaintiffs right hand.


          THE PLAINTIFF, RICHARD ADAMS' CLAIM AGAINST THE DEFENDANT,
                        AMERICAN HONDA MOTOR, CO., INC.

                                     COUNT I — NEGLIGENCE

7. The Plaintiff repeats and reavers paragraphs 1-6 as if set forth fully herein.

8. The culpability and the negligence of the Defendant, American Honda Motor, Co., Inc., was
   the proximate cause of the Plaintiff's injuries as follows:

   a. The Defendant negligently and inadequately marketed and sold an inherently unsafe
      product;

    b. The Defendant negligently/inadequately designed, developed, manufactured, tested,
       inspected, promoted, marketed, sold, and/or distributed the Lawnmower;

   c. The Defendant failed to give adequate warnings or instructions relative to using the
      product and/or of the risk or likelihood of injury involved in using the product, specifically
      as they relate to the Lawnmower's collapsible handlebars;

   d. The Defendant negligently placed in the channels of trade a product that which it knew
      or with reasonable care should have known was dangerous and defective in nature and
      design or in a dangerous and defective condition and negligently placed said product in
      the channels of trade in a manner which the Defendant foresaw, or in the exercise of
      due care should have foreseen, would probably carry said product into contact with
      persons such as the Plaintiff and negligently failed to use reasonable care to prevent
      injury to such persons including the Plaintiff.

9. As a direct and proximate result of the Defendant's negligence, the Plaintiff was caused to
   suffer severe personal injuries, as well as pain and suffering, has incurred and continues to
   incur expenses for his medical care and treatment, and has suffered and continues to suffer
   an impairment to his ability to enjoy life and attend to his usual activities.

10. At all material times, the Plaintiff was in the exercise of due care and free of all comparative
    negligence.

1 1. The Plaintiff has satisfied all conditions precedent to the bringing of this cause of action.

   WHEREFORE, the Plaintiff, Richard Adams, demands judgment against the defendant,
American Honda Motors Co., Inc., in the amount of his damages, together with interest, costs
and reasonable attorneys' fees.

                              COUNT II— BREACH OF WARRANTY

12. The Plaintiff repeats and reavers paragraphs 1-11 as if set forth fully herein.
         Case 1:21-cv-10135-MBB Document 1-1 Filed 01/27/21 Page 8 of 8



13. The Defendant, American Honda Motor Co.,.Inc., expressly and impliedly warrantied that
    the product was safe, merchantable and fit for the ordinary use for which it was intended.

14. The Defendant, in permitting, allowing, and/or suffering the aforesaid defective, dangerous,
    and hazardous product to be sold, breached its express and implied warranties related to
    merchantability, marketability, and fitness for a particular intended use and purpose.

15. The Plaintiff relied on the warranties made by the Defendant and was caused to suffer
    severe personal injuries, as well as pain and suffering, has incurred and continues to incur
    expenses for his medical care and treatment, and has suffered and continues to suffer an
    impairment to his ability to enjoy life and attend to his usual activities.

16. At all material times, the Plaintiff was in the exercise of due care and free of all comparative
    negligence.

17. The Plaintiff has satisfied all conditions precedent to the bringing of this cause of action.

   WHEREFORE,the Plaintiff, Richard Adams, demands judgment against the defendant,
American Honda Motors Co., Inc., in the amount of his damages, together with interest, costs
and reasonable attorneys' fees.


         THE PLAINTIFF, RICHARD ADAMS, CLAIMS AND DEMANDS A TRIAL BY JURY
                           ON ALL ISSUES SO TRIABLE.




                                                      Respectfully Submitted,
                                                      The Plaintiff,
                                                      By his Attorney,


                                                         9 O/14     Ma:ea


                                                      John D. Blaisdell
                                                      BBO#: 652423
                                                      KECHES LAW GROUP, P.C.
                                                      2 Lakeshore Center, Third Floor
                                                      Bridgewater, MA 02324
                                                      Tel. No.:(508)822-2000
                                                      Email: jblaisdella,kecheslaw.com


Dated: 12/4/20
